 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Kenneth Hill,                                           No. 2:15-cv-2012 KJM AC P
12                              Plaintiff,                   ORDER
13           v.
14
     Gary Swarthout, et al.,
15
                                Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. In the complaint, plaintiff alleges that defendants Swarthout, Cappel,

19   and Sandy violated his rights under the Eighth and Fourteenth Amendments. See Compl. at 1–2,
20   ECF No. 1. On September 30, 2015, plaintiff consented to magistrate judge jurisdiction. ECF

21   No. 4. Defendants did not consent to proceed before the magistrate judge. See generally F&Rs,

22   ECF No. 61. On January 31, 2017, the magistrate judge issued an order dismissing some of

23   plaintiff’s due process claims without leave to amend. MJ Order (Jan. 31, 2017), ECF No. 9. On

24   September 30, 2020, this court entered judgment in this case. ECF No. 55. The Ninth Circuit

25   vacated the September 30, 2020 judgment in light of the magistrate judge’s dismissal of some

26   claims with prejudice by order instead of by findings and recommendations. See ECF Nos. 60 &

27   62. On June 21, 2021, the magistrate judge issued findings and recommendations vacating her

28   previous order and recommending the dismissal of plaintiff’s claims with prejudice for the same

                                                       1
 1   reasons provided for in the January 31, 2017 screening order. See MJ Order at 5–6. The parties

 2   were advised that failure to file objections within fourteen days after being served with the

 3   findings and recommendations may waive the right to appeal the District Court’s order. Martinez

 4   v. Ylst, 951 F.2d 1153 (9th Cir. 1991). See generally F&Rs.

 5           The magistrate judge’s conclusions of law are reviewed de novo. See Robbins v. Carey,

 6   481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the magistrate judge are

 7   reviewed de novo by both the district court and [the appellate] court . . . .”). Having reviewed the

 8   file, the court finds the findings and recommendations to be supported by the record and by the

 9   proper analysis. See Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979).

10           Accordingly, IT IS HEREBY ORDERED that:

11           1. The magistrate judge’s recommendations filed June 21, 2021 (ECF No. 61) are adopted

12   in full; and

13           2. Plaintiff’s due process claims against defendants Swarthout and Cappel for denying his

14   disciplinary appeals are dismissed without leave to amend.

15           This order resolves ECF Nos. 61 & 62.

16           IT IS SO ORDERED.

17   DATED: July 12, 2021.

18




                                                      2
